UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30 , 2014 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-51030 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 59 343 4771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9980 Huennekens Street, Suite 100, San Diego, CA 92121 (Address of principal executive offices) (858) 455-6006 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒No☐ Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 33,588,734 as of November 3, 2014. 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PART II. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 39 2 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form10-Q contains forward-looking statements relating to future events and our future performance within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended.In some cases, you can identify forward-looking statements by terms such as "may," "will," "should," "could," "would," "expects," "plans," "intends," "anticipates," "believes," "estimates," "projects," "predicts," “pursue,” "potential" and similar expressions intended to identify forward-looking statements.These forward-looking statements include, without limitation, statements relating to future events, future results, and future economic conditions in general and statements about: ● Our future strategy, structure, and business prospects; ● The planned commercialization of our products; ● The size and growth of the potential markets for our products and technology; ● The adequacy of current, and the development of new distributor, reseller, and supplier relationships, and our efforts to expand relationships with distributors and resellers in additional countries; ● Our anticipated expansion of United States and international sales and operations; ● Our ability to obtain and protect our intellectual property and proprietary rights; ● The results of our clinical trials; ● Our plan to continue to develop and execute our conference and podium strategy to ensure visibility and evidence-based positioning of the TearLab® Osmolarity System among eye care professionals; ● Our anticipated sales to customers in the United States; ● Our ability to obtain reimbursement for patient testing with the TearLab® System; ● Our efforts to assist our customers in obtaining their CLIA waiver certifications or providing them with support from certified professionals; ● The adequacy of our funding and our forecast of the period of time through which our financial resources will be adequate to support our operations; and ● Use of cash, cash needs and ability to raise capital. These statements involve known and unknown risks, uncertainties and other factors, including the risks described in PartII, Item1A.of this Quarterly Report on Form10-Q, which may cause our actual results, performance or achievements to be materially different from any future results, performances, time frames or achievements expressed or implied by the forward-looking statements.Given these risks, uncertainties and other factors, you should not place undue reliance on these forward-looking statements.Information regarding market and industry statistics contained in this Quarterly Report on Form10-Q is included based on information available to us that we believe is accurate.It is generally based on academic and other publications that are not produced for purposes of securities offerings or economic analysis.We have not reviewed or included data from all sources and cannot assure you of the accuracy of the market and industry data we have included. Unless the context indicates or requires otherwise, in this Quarterly Report on Form 10-Q, references to the “Company” shall mean TearLab Corporation or TearLab Corp. and its subsidiaries. References to “$” or “dollars” shall mean U.S. dollars unless otherwise indicated. 3 TearLab Corporation PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) CONDENSED CONSOLIDATED BALANCE SHEETS (expressed in U.S. dollars except par values and share amounts ) (in thousands) September 30 , 4 December 31, (Unaudited) ASSETS Current assets Cash $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets 779 Total current assets Fixed assets, net Patents and trademarks, net 87 Intangible assets, net Other non-current assets 53 40 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Deferred rent 67 Obligations under warrants Total current liabilities Exchange right — Stockholders’ equity Capital stock Preferred Stock, $0.001 par value, authorized 10,000,000, none outstanding — — Common stock, $0.001 par value, 65,000,000 authorized, 33,588,734 and 33,288,701 issued and outstanding at September 30, 2014 and December 31, 2013, respectively 34 33 Additional paid-in capital 482,836 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and equity $ See accompanying notes to interim condensed consolidated financial statements 4 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) (in thousandsexcept number of shares and (loss) per share) Three months ended September 30, 4 Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit 1,930 Operating expenses General and administrative 1,859 Clinical, regulatory and research & development 586 255 Sales and marketing Amortization of intangible assets Total operating expenses 5,759 Loss from operations ) ) Other income (expense) Interest income 6 11 Changes in fair value of warrant obligations ) Other, net 13 (40 ) Total other income (expense) (411 ) Net loss and comprehensive loss $ ) $ (4,240 ) Weighted average shares outstanding - basic Net loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Net loss per share – diluted $ ) $ ) See accompanying notes to interim condensed consolidated financial statements 5 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (expressed in U.S. dollars except number of shares) (Unaudited) (in thousands except number of shares and (loss) per share) Nine months ended September 30, 4 Revenue $ $ Cost of goods sold (excluding amortization of intangible assets) Gross profit 4,385 Operating expenses General and administrative 10,203 5,922 Clinical, regulatory and research & development 685 Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations ) ) Other income (expense) Interest income 22 21 Changes in fair value of warrant obligations ) Other, net 84 (69 ) Total other income (expense) (12,568 ) Net loss and comprehensive loss $ ) $ (24,837 ) Weighted average shares outstanding - basic Net loss per share – basic $ ) $ ) Weighted average shares outstanding - diluted Net loss per share – diluted $ ) $ ) See accompanying notes to interim condensed consolidated financial statements 6 TearLab Corporation CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (expressed in U.S. dollars) (Unaudited) (in thousands) Nine months ended September 30, 4 OPERATING ACTIVITIES Net loss for the period $ ) $ (24,837 ) Adjustments to reconcile net loss to cash used in operating activities: Stock-based compensation Depreciation of fixed assets Amortization of patents and trademarks 21 21 Amortization of intangible assets 1,080 911 Changes in fair value of warrant obligations (1,032 ) 12,520 Loss on disposal of fixed assets 1 - Net change in working capital and non-current asset balances related to operations ) ) Cash used in operating activities ) (8,966 ) INVESTING ACTIVITIES Additions to fixed assets, net of proceeds (2,145 ) (2,490 ) Cash paid for business acquisition ) - Cash used in investing activities (3,545 ) (2,490 ) FINANCING ACTIVITIES Proceeds from issuance of shares in an underwritten public offering - Proceeds from warrants exercised - Proceeds from the exercise of options Exchange right - Costs of issuance of shares ) ) Cash provided by financing activities Net increase (decrease) in cash and cash equivalents during the period ) Cash, beginning of period Cash, end of period $ 20,744 $ 41,974 See accompanying notes to interim condensed consolidated financial statements 7 TearLab Corporation NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (expressed in U.S. dollars except as otherwise stated) (Unaudited) 1. BASIS OF PRESENTATION Nature of Operations TearLab Corporation (formerly OccuLogix, Inc.) ("TearLab" or the "Company"), a Delaware corporation, is an ophthalmic device company that is commercializing a proprietary in vitro diagnostic tear testing platform, the TearLab® test for dry eye disease, or DED, which enables eye care practitioners to test for highly sensitive and specific biomarkers using nanoliters of tear film at the point-of-care. The accompanying condensed consolidated financial statements include the accounts of the Company and all of its wholly owned subsidiaries. Intercompany accounts and transactions have been eliminated on consolidation. The consolidated balance sheet at December31, 2013 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. The accompanying condensed consolidated financial statements have been prepared on the going concern basis, which assumes that the Company will continue to operate as a going concern and which contemplatesthe realization of assets and the satisfaction of liabilities and commitments in the normal course of business. However, the Company has sustained substantial losses of $16.8 million for the nine months ended September 30, 2014 and $29.0 million for the year ended December31, 2013.The Company's working capital surplus at September30, 2014 is $22.0 million.Based on the Company’s annual operating plan approved by the Board of Directors, management believes the Company’s existing cash and cash equivalents of $20.7 million at September 30, 2014 combined with anticipated cash flows provided by sales of its products in 2014 will be sufficient to fund its cash requirements through at least September30, 2015. A successful transition to attaining profitable operations is dependent upon obtaining sufficient financing to fund the Company’s planned expenses and achieving a level of revenues adequate to support the Company’s cost structure.The Company may be required to seek additional debt or equity financing to support its operations until it becomes cash flow positive. There can be no assurances that there will be adequate financing available to the Company on acceptable terms or at all.If the Company is not able to achieve its planned revenue or incurs costs in excess of its forecasts and is unable to obtain additional financing, the Company would need to significantly curtail or reorient its operations, which could have a material adverse effect on the Company’s ability to achieve its business objectives. The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts classified as liabilities that might be necessary should the Company be forced to take any such actions. 2 . SIGNIFICANT ACCOUNTING POLICIES These unaudited interim condensed consolidated financial statements have been prepared using significant accounting policies that are consistent with the policies used in preparing the Company’s audited consolidated financial statements for the year ended December 31, 2013. Management believes that all adjustments necessary for the fair presentation of results, consisting of normally recurring items, have been included in the unaudited condensed consolidated financial statements for the interim periods presented. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The principal areas of judgment relate to revenue and inventory reserves, impairment of long-lived and intangible assets, and the fair value of stock options and warrants. 8 TearLab Corporation Revenue recognition Revenue is recognized when all four of the following criteria are met: (i)persuasive evidence that an arrangement exists; (ii)delivery of the products has occurred; (iii)the selling price is fixed or determinable; and (iv)collectability is reasonably assured. The Company’s timing of revenue recognition is impacted by factors such as passage of title and payments. Amounts received in excess of revenue recognizable are deferred. The Company enters into contracts where revenue is derived from multiple deliverables containing a mix of products, which generally includes either the sale or the right to use a TearLab Osmolarity System and sales of a numberof test cards. The Company has multiple revenue programs, in which it either sells readers and test cards as a combined unit with no future commitments on behalf of the customer, provides the use of readers to large practices with an expectation of purchasing certain levels of test cards or allows the customer to use the readers with a commitment to fulfill a minimum purchase obligation, typically over a three year period. Revenue recognition for contracts with multiple deliverables is based on the individual units of accounting determined to exist in the contract. A delivered item is considered a separate unit of accounting when the delivered item has value to the customer on a stand-alone basis. Items are considered to have stand-alone value when they are sold separately by any vendor or when the customer could resell the item on a stand-alone basis. When multiple elements have stand-alone value, consideration is allocated at the inception of the contract to all deliverables based on their relative selling price. The relative selling price for each deliverable is determined using vendor specific objective evidence (VSOE)of selling price or third-party evidence of selling price if VSOE does not exist. If neither VSOE nor third-party evidence exists, the Company uses its best estimate of the selling price for the deliverable. When no stand-alone value to the elements exists, as is currently the case for the TearLab reader when sold together with related disposables, arrangement consideration is recognized on the combined unit of accounting. The Company recognizes revenue for each of the elements only when it determines that all applicable recognition criteria have been met. The TearLab® Osmolarity System for Dry Eye Disease (“DED”) consists of hardware and related disposable test cards. In 2013 and 2014, the Company’s revenues have been derived primarily from programs where customers are given the use of a TearLab Osmolarity System in exchange for various programs to purchase test cards. The Company’s sales are currently direct to customers in the United States, Canada and the United Kingdom and to distributors in Europe and Asia. The Company records revenue when all of its obligations are completed which is generally upon shipment of the Company’s products. Although the Company typically has a no return policy for its products, the Company has established a return reserve for product sales that contain an implicit right of return. The Company reserves for estimated returns or refunds by reducing revenues at the time of shipment based on historical experience. The reserve of $152,000 and $173,000 as of September 30, 2014 and December 31, 2013, respectively, has reduced revenue and is included as a reduction to accounts receivable. Warrant liabilities The Company issued several rounds of warrants related to various debt and equity transactions which occurred in 2011. The Company accounts for its warrants issued in accordance with the US GAAP accounting guidance under Accounting Standards Codification (ASC) 815 applicable to derivative instruments, which requires every derivative instrument within its scope to be recorded on the balance sheet as either an asset or liability measured at its fair value, with changes in fair value recognized in earnings. Based on this guidance, the Company determined that the Company's warrants do not meet the criteria for classification as equity. Accordingly, the Company classified the warrants as current liabilities. The warrants are subject to re-measurement at each balance sheet date, with any change in fair value recognized as a component of other income (expense), net in the statements of operations and comprehensive loss. The Company estimated the fair value of these warrants at the respective balance sheet dates using the Black-Scholes option-pricing model, based on the market value of the underlying common stock at the valuation measurement date, the remaining contractual term of the warrant, risk-free interest rates and expected dividends on and expected volatility of the price of the underlying common stock. There is a degree of subjectivity involved when using option pricing models to estimate warrant liability and the assumptions used in the Black-Scholes option-pricing model are judgmental. 9 TearLab Corporation Acquisition On March 14, 2014, the Company acquired the net assets of the OcuHub business unit from AOAExcel, Inc., the for-profit subsidiary of the American Optometric Association ("AOA") in an all cash transaction for $1.4 million and a working capital deficit of $201,000. Of the net purchase price,$1,564,000has beenallocated to intangible assets,$38,000to property, plant and equipment, $30,000 to prepaid expense and $230,000 to accrued liabilities. The acquisition was accounted for as a business combination in accordance with the authoritative guidance. The allocation of purchase price is based on our valuation of the fair value of tangible and intangible assets acquired and liabilities assumed as of the closing. The fair value assigned to intangible assets has been determined primarily by using a variation of the income approach known as the discounted cash flow method, which estimates the value based on the present value of the after-tax free cash flows attributable to owning the intangible asset. Recent Accounting Pronouncements In May 2014, the Financial Accountings Standards Board issued Accounting Standards Update No. 2014-09,Revenue from Contracts with Customers, or ASU 2014-09, which requires an entity to recognize the amount of revenue to which it expects to be entitled for the transfer of promised goods or services to customers. The standard will replace most existing revenue recognition guidance in U.S. GAAP when it becomes effective. The new standard is effective for us on January 1, 2017. Early application is not permitted. The standard permits the use of either the retrospective or cumulative effect transition method. The Company is evaluating the effect that ASU 2014-09 will have on our consolidated financial statements and related disclosures. The Company has not yet selected a transition method nor have we determined the effect of the standard on our ongoing financial reporting. In August 2014, the Financial Accountings Standards Board issued guidance which requires management to assess an entity’s ability to continue as a going concern and to provide related disclosures in certain circumstances. Under the new guidance, disclosures are required when conditions give rise to substantial doubt about an entity’s ability to continue as a going concern within one year from the financial statement issuance date. The guidance is effective for annual periods ending after December 15, 2016, and all annual and interim periods thereafter. Early application is permitted. The adoption of this guidance will not have any impact on the Company’s financial position and results of operations and, as this time, the Company does not expect any impact on its disclosures. 3 . BALANCE SHEET DETAILS Accounts receivable (in thousands) September 30 , 4 December 31, Trade receivables $ $ Allowance for doubtful accounts ) ) $ $ Inventory Inventory is recorded at the lower of cost or market and consists of finished goods. Inventory is accounted for on a first-in, first-out basis. (in thousands ) September 30, December 31, Finished goods $ $ Inventory reserves ) ) $ $ The Company evaluates inventory for estimated excess quantities and obsolescence, based on expected future sales levels and projections of future demand, and establishes inventory reserves for obsolete and excess inventories. In addition, the Company assesses the impact of changing technology and market conditions. The Company has entered into a long term purchase commitment to buy the test cards from MiniFAB (Note 11). The purchase commitment contains required minimum annual purchases and a total purchase commitment under the manufacturing agreement. As part of its analysis of excess or obsolete inventories, the Company considers future annual minimum purchases, estimated future usage and the expiry dating of the cards to determine if any inventory reserve is needed. The usage of the minimum purchase commitments is predicated upon increases in revenues from TearLab products as compared to 2013 and prior years. 10 TearLab Corporation Prepaid Expenses and Other Current Assets (in thousands) September 30 , 4 December 31, Prepaid trade shows $ $ Prepaid insurance Manufacturing deposits Subscriptions 44 86 Other fees and services $ $ Fixed Assets (in thousands) September 30 , 4 December 31, Furniture and office equipment $ $ Leasehold improvements 50 47 Computer equipment and software Capitalized TearLab equipment Medical equipment Less accumulated depreciation ) ) $ $ Depreciation expense was $1,063,000 and $373,000 during the nine months ended September 30, 2014 and 2013, respectively, and $394,000 and $190,000 during the three months ended September 30, 2014 and 2013, respectively. Patents and trademarks (in thousands) September 30 , 4 December 31, Patents $ $ Trademarks 32 32 Accumulated amortization ) ) $ 87 $ Amortization expense of patents and trademarks was $21,000 and $21,000 during the nine months ended September 30, 2014 and 2013, respectively, and $7,000 and $7,000 during the three months ended September 30, 2014 and 2013, respectively. Accrued liabilities (in thousands) September 3 0 , December 31, 4 Due to professionals $ $ Due to employees and directors State sales and use tax liabilities Royalty liability Readers and test cards in transit 463 Other $ $ 11 TearLab Corporation 4. INTANGIBLE ASSETS The Company's intangible assets consist of the value of TearLab® Technology acquired in the acquisition of TearLab Research and the value of the OcuHub platform technology acquired in the acquisition of the OcuHub business unit from AOAExcel. The TearLab Technology consists of a disposable lab card and card reader, supported by an array of patents and patent applications that are either held or in-licensed by the Company.The TearLab Technology is being amortized using the straight-line method over an estimated useful life of 10years. The OcuHub platform technology consists of the right to access and commercialize the OcuHub cloud-based technology platform which facilitates an effective and efficient shared care model providing secure connectivity between doctors, patients, institutions and payers. The OcuHub platform technology is being amortized using the straight-line method over an estimated useful life of 5 years. Amortization expense for the three months and nine months ended September 30, 2014 and 2013 was $382,000, $304,000, $1,080,000 and $911,000, respectively. Intangible assets subject to amortization consist of the following: September 30 , 201 4 December 31, 20 13 Cost Accumulated Amortization Cost Accumulated Amortization TearLab® technology $ OcuHub platform technology - - $ The estimated amortization expense for the intangible assets for the remainder of 2014 and each of the remaining five years is as follows: Amortization of intangible assets ($ 000’s) Remainder of 2014 $ 64 $ 5. RELATED PARTY TRANSACTIONS On August 20, 2009, the Company entered into a distribution agreement with Science with Vision Inc., pursuant to which Science with Vision obtained exclusive Canadian distribution rights with respect to the Company’s products.The Company began selling products through the Canadian distributor in 2010. On September 3, 2013, the Company and Science with Vision Inc. agreed to terminate the distribution agreement including exclusive distribution rights of TearLab products in Canada. In consideration of the termination agreement, the Company agreed to a one-time payment to Science with Vision Inc. of $200,000 Canadian dollars and a royalty on all sales in Canada of products for which Science with Vision Inc. had exclusive distribution rights. The one-time payment resulted in a charge of $190,000 USD during the quarter ended September 30, 2013 and is recorded within sales and marketing expense. Royalties are recorded as cost of goods sold in the income statement in the period in which revenue is recognized for the associated products sold. The Company’s chairman of the board of directors and chief executive officer has a material financial interest in Science with Vision. Sales to this distributor for the nine months ended September 30 2014 was $0, and the outstanding accounts receivable balances due at September 30, 2014 and December 31, 2013 was $0. Royalty expense related to the termination agreement with this distributor for the three and nine months ended September 30, 2014 was $3,000 and $8,000, respectively, and the outstanding accrued liability balances at September 30, 2014 and December 31, 2013 was $3,000. 12 TearLab Corporation 6 . FAIR VALUE MEASUREMENTS The Company measures certain assets and liabilities in accordance with authoritative guidance which requires fair value measurements be classified and disclosed in one of the following three categories: ● Level1: Quoted prices (unadjusted) in active markets that are accessible at the measurement date for assets or liabilities. ● Level2: Observable prices that are based on inputs not quoted on active markets, but corroborated by market data. ● Level3: Unobservable inputs are used when little or no market data is available. Assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurements. The Company reviews the fair value hierarchy classification on a quarterly basis. Changes in the ability to observe valuation inputs may result in a reclassification of levels for certain securities within the fair value hierarchy. The Company did not have any assets or liabilities in Level1 and Level2 and no transfers to or from Level3 of the fair value measurement hierarchy during the nine months ended September 30, 2014. At September 30, 2014, the Company has a liability for warrants to purchase 219,604 shares of common stock at an exercise price of $1.86 per share valued at $399,000 (Note 7). The warrant liability is classified as a Level 3 fair value measurement. The following table provides a reconciliation for the warrant liability measured at fair value using significant unobservable inputs (Level 3) for the nine months ended September 30, 2014 (in thousands): Fair Value Measurements Using Significant Unobservable Inputs (Level 3) Balance of warrant liability at January 1, 2014 $ Warrant exercises ) Change in fair value of warrant liability included in other (income) / expense ) Balance of warrant liability at September 30, 2014 $ 7 . STOCKHOLDERS’ EQUITY (a) Authorized share capital The total number of authorized shares of common stock of the Company is 65,000,000. Each share of common stock has a par value of $0.001 per share. The total number of authorized shares of preferred stock of the Company is 10,000,000. Each share of preferred stock has a par value of $0.001 per share. 13 TearLab Corporation (b) Common stock The Company has funded operations over the years through the issuance of equity in public and private offerings including on July 30, 2013, the Company closed an underwritten public offering of 2.99 million shares of its common stock at a price to the public of $13.50 per share. The Company received gross proceeds of $40,365,000, with associated costs of $3,055,000. (c) Stock Option Plan The Company has a stock incentive plan, the 2002Stock Incentive Plan (the "Stock Incentive Plan"). Under the Stock Incentive Plan, up to 6,200,000options are available for grant to employees, directors and consultants. Options granted under the Stock Incentive Plan may be either incentive stock options or non-statutory stock options. Under the terms of the Stock Incentive Plan, the exercise price per share for an incentive stock option shall not be less than the fair market value of a share of stock on the effective date of grant and the exercise price per share for non-statutory stock options shall not be less than 85% of the fair market value of a share of stock on the date of grant. No option granted to a holder of more than 10% of the Company's common stock shall have an exercise price per share less than 110% of the fair market value of a share of stock on the effective date of grant. Options granted are typically service-based options. Generally, options expire 10years after the date of grant. No incentive stock options granted to a 10% owner optionee shall be exercisable after the expiration of five years after the effective date of grant of such option, no option has been granted to a prospective employee, prospective consultant or prospective director prior to the date on which such person commences service, and with the exception of an option granted to an officer, director or consultant, no option shall become exercisable at a rate less than 20% per annum over a period of five years from the effective date of grant of such option unless otherwise approved by the Board. The Company accounts for stock-based compensation under the authoritative guidance which requires that share-based payment transactions with employees be recognized in the financial statements based on their fair value and recognized as compensation expense over the requisite service period. The amount of expense recognized during the period is affected by subjective assumptions, including: estimates of the Company’s future volatility, the expected term for its stock options, option exercise behavior, the number of options expected to ultimately vest, and the timing of vesting for the Company’s share-based awards. The following table sets forth the total stock-based compensation expense resulting from stock options and the employee stock purchase plan included in the Company's condensed consolidated statements of operations and comprehensive loss (in thousands): Three months ended September 30, Nine months ended September 30, General and administrative $ Clinical, regulatory and research and development 41 37 66 Sales and marketing Stock-based compensation expense before income taxes $ (d) Employee Stock Purchase Plan In July 2014, the Company’s Board of Directors adopted the 2014 Employee Stock Purchase Plan, or the ESPP, which was approved by the Company's stockholders in June 2014 at the Company's Annual Meeting of Stockholders. A total of shares of the Company’s common stock are reserved for issuance under the plan, which permits eligible employees to purchase common stock at a discount through payroll deductions. The price at which stock is purchased under the ESPP is equal to
